Case 4:18-cv-11593-MFL-RSW ECF No. 11 filed 07/23/20                PageID.224     Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MIKE DARNELL BOYD, #254824,

                     Petitioner,

                                                          Case No. 18-cv-11593
v.                                                        Hon. Matthew F. Leitman

RANDEE REWUERTS,

                 Respondent.
__________________________________________________________________________/

                                        JUDGMENT

       The above entitled action came before the Court on a petition for a writ of habeas corpus

and a motion for bond. In accordance with the Opinion and Order entered on this date:

       IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the motion for bond is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

DENIED.

                                                   DAVID J. WEAVER
                                                   CLERK OF THE COURT

                                                   By: s/Holly A. Monda
                                                   Deputy Clerk
Approved:
s/Matthew F. Leitman________                       Dated: July 23, 2020
Matthew F. Leitman                                 Flint, Michigan
United States District Court

                                               1
